OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   p.G?8d?M3ioS8383tf€JL station, Austin, texas 78711

        OFFIC                                                                    MivjjtuM^vmaiirj



        STATE ©FfTf|^S
        PENALTY FOR
                                                          02 ir          ^    ynyi.^©'
3/20/2015 PRIVATE USE^-A,             _                   0006557458         MAR 25 2015
WILLIAMS, TONY LEE jAyz£>CQ^N6.M52l363*^ mailed from zipW.R=83',03]1-01
On this day, the appU^   £p1.07 Writ of Habeas Corpus has been received
and presented to theJSb,
                                                                        Abel Acosta, Clerk
                  &&         TONy LEE WILLIAMS
                              •-—r        —— "            TDC# 1543397




         <£>